Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/11/2021, 5/20/2021, 5/27/2021, 8/4/2021 and 8/17/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claim
Claims 1, 3-18, 20-49 and 51-60 were previously pending and subject to a non-final office action mailed on April 8, 2021. Claims 1, 17, 39, 51 and 52 are amended, claims  3-16, 18, 20-38, 40-49 and 53-60 are left as previously presented, and claims 2, 19, and 50 are canceled. Claims 1, 3-18, 20-49 and 51-60 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed July 7, 2021, with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1, 3-18, 20-49 and 51-60 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The next closest prior art is “An integrated multi-depot hub-location vehicle routing model for network planning of parcel service” Published by Department of Production Management, University of Linz in 2003 discloses a method of determining an optimal pickup location for packages based on different factors. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1, 3-18, 20-49 and 51-60.
“automatically determine an adverse delivery condition related to the item based upon a combination of the intended delivery location, the detected current location of the mobile master node, and the intended delivery time parameter, and generate a corrective delivery notification based upon the determined adverse delivery condition related to the item.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628